
	

113 HR 5421 : Financial Institution Bankruptcy Act of 2014
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5421
		IN THE SENATE OF THE UNITED STATES
		December 2, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 11 of the United States Code in order to facilitate the resolution of an insolvent
			 financial institution in bankruptcy.
	
	
		1.Short titleThis Act may be cited as the Financial Institution Bankruptcy Act of 2014.
		2.General provisions relating to covered financial corporations
			(a)DefinitionSection 101 of title 11, United States Code, is amended by inserting the following after paragraph
			 (9):
				
					(9A)The term covered financial corporation means any corporation incorporated or organized under any Federal or State law, other than a
			 stockbroker, a commodity broker, or an entity of the kind specified in
			 paragraph (2) or (3) of section 109(b), that is—
						(A)a bank holding company, as defined in section 2(a) of the Bank Holding Company Act of 1956; or
						(B)a corporation that exists for the primary purpose of owning, controlling and financing its
			 subsidiaries, that has total consolidated assets of $50,000,000,000 or
			 greater, and for which, in its most recently completed fiscal year—
							(i)annual gross revenues derived by the corporation and all of its subsidiaries from activities that
			 are financial in nature (as defined in section 4(k) of the Bank Holding
			 Company Act of 1956) and, if applicable, from the ownership or control of
			 one or more insured depository institutions, represents 85 percent or more
			 of the consolidated annual gross revenues of the corporation; or
							(ii)the consolidated assets of the corporation and all of its subsidiaries related to activities that
			 are financial in nature (as defined in section 4(k) of the Bank Holding
			 Company Act of 1956) and, if applicable, related to the ownership or
			 control of one or more insured depository institutions, represents 85
			 percent or more of the consolidated assets of the corporation..
			(b)Applicability of chaptersSection 103 of title 11, United States Code, is amended by adding at the end the following:
				
					(l)Subchapter V of chapter 11 of this title applies only in a case under chapter 11 concerning a
			 covered financial corporation..
			(c)Who may be a debtorSection 109 of title 11, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (2), by striking or at the end;
					(B)in paragraph (3)(B), by striking the period at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(4)a covered financial corporation.; and
					(2)in subsection (d)—
					(A)by striking and before an uninsured State member bank;
					(B)by striking or before a corporation; and
					(C)by inserting , or a covered financial corporation after Federal Deposit Insurance Corporation Improvement Act of 1991.
					(d)Conversion to chapter 7Section 1112 of title 11, United States Code, is amended by adding at the end the following:
				
					(g)Notwithstanding section 109(b), the court may convert a case under subchapter V to a case under
			 chapter 7 if—
						(1)a transfer approved under section 1185 has been consummated;
						(2)the court has ordered the appointment of a special trustee under section 1186; and
						(3)the court finds, after notice and a hearing, that conversion is in the best interest of the
			 creditors and the estate..
			(e)
				(1)Section 726(a)(1) of title 11, United States Code, is amended by inserting after first, the following: in payment of any unpaid fees, costs, and expenses of a special trustee appointed under section
			 1186, and then.
				(2)Section 1129(a) of title 11, United States Code, is amended by inserting after paragraph (16) the
			 following:
					
						(17)In a case under subchapter V, all payable fees, costs, and expenses of the special trustee have
			 been paid or the plan provides for the payment of all such fees, costs,
			 and expenses on the effective date of the plan.
						(18)In a case under subchapter V, confirmation of the plan is not likely to cause serious adverse
			 effects on financial stability in the United States..
				(f)Section 322(b)(2) of title 11, United States Code, is amended by striking The and inserting In cases under subchapter V, the United States trustee shall recommend to the court, and in all
			 other cases, the.
			3.Liquidation, reorganization, or recapitalization of a covered financial corporationChapter 11 of title 11, United States Code, is amended by adding at the end the following:
			
				VLiquidation, Reorganization, or Recapitalization of a Covered Financial Corporation
					1181.Inapplicability of other sectionsSections 303 and 321(c) do not apply in a case under this subchapter concerning a covered financial
			 corporation.
					1182.Definitions for this subchapterIn this subchapter, the following definitions shall apply:
						(1)The term Board means the Board of Governors of the Federal Reserve System.
						(2)The term bridge company means a newly formed corporation to which property of the estate may be transferred under section
			 1185(a) and the equity securities of which may be transferred to a special
			 trustee under section 1186(a).
						(3)The term capital structure debt means all unsecured debt of the debtor for borrowed money for which the debtor is the primary
			 obligor, other than a qualified financial contract and other than debt
			 secured by a lien on property of the estate that is to be transferred to a
			 bridge company pursuant to an order of the court under section 1185(a).
						(4)The term contractual right means a contractual right of a kind defined in section 555, 556, 559, 560, or 561.
						(5)The term qualified financial contract means any contract of a kind defined in paragraph (25), (38A), (47), or (53B) of section 101,
			 section 741(7), or paragraph (4), (5), (11), or (13) of section 761.
						(6)The term special trustee means the trustee of a trust formed under section 1186(a)(1).
						1183.Commencement of a case concerning a covered financial corporation
						(a)A case under this subchapter concerning a covered financial corporation may be commenced by the
			 filing of a petition with the court—
							(1)by the debtor under section 301 only if the debtor states to the best of its knowledge under
			 penalty of perjury in the petition that it is a covered financial
			 corporation; or
							(2)by the Board only if the Board states to the best of its knowledge under penalty of perjury in the
			 petition that—
								(A)the debtor is a covered financial corporation that—
									(i)has incurred losses that will deplete all or substantially all of the capital of the covered
			 financial corporation, and there is no reasonable prospect for the covered
			 financial corporation to avoid such depletion;
									(ii)is insolvent;
									(iii)is not paying, or is unable to pay, the debts of the covered financial corporation (other than
			 debts subject to a bona fide dispute as to liability or amount) as they
			 become due; or
									(iv)is likely to be in a financial condition specified in clause (i), (ii), or (iii) sufficiently soon
			 such that the immediate commencement of a case under this subchapter is
			 necessary to prevent serious adverse effects on financial stability in the
			 United States; and
									(B)the commencement of a case under this title and effecting a transfer under section 1185 is
			 necessary to prevent serious adverse effects on financial stability in the
			 United States.
								(b)
							(1)Unless the debtor consents to an order for relief, the court shall hold a hearing on the Board’s
			 petition under subsection (a)(2) as soon as practicable but not later than
			 16 hours after the Board files such a petition, with notice only to—
								(A)the covered financial corporation;
								(B)the Federal Deposit Insurance Corporation;
								(C)the Office of the Comptroller of the Currency of the Department of the Treasury; and
								(D)the Secretary of the Treasury.
								(2)Only the Board and the entities specified in paragraph (1) and their counsel may participate in a
			 hearing described in this subsection. The Board or the trustee may request
			 that pleadings, hearings, transcripts, and orders in connection with a
			 hearing described in this subsection be sealed if their disclosure could
			 create financial instability in the United States.
							(3)All pleadings, hearings, transcripts, and orders sealed under paragraph (2) shall be available to
			 only the court, the appellate panel, the covered financial corporation,
			 the Federal Deposit Insurance Corporation, the Office of the Comptroller
			 of the Currency of the Department of the Treasury, the Secretary of the
			 Treasury, and the Board. Notwithstanding paragraph (2), if the case is
			 dismissed, all court documents, including pleadings, hearings,
			 transcripts, and orders, shall be permanently sealed.
							(c)
							(1)The commencement of a case under subsection (a)(1) constitutes an order for relief under this
			 subchapter.
							(2)In a case commenced under subsection (a)(2), after notice and hearing required under subsection (b)
			 and not later than 18 hours after the filing of the Board’s petition, the
			 court shall enter—
								(A)an order for relief—
									(i)if the Board has shown at the hearing under this subsection that the requirements under subsection
			 (a)(2) are supported by a preponderance of the evidence; or
									(ii)if the debtor consents to the Board’s petition under subsection (a)(2); or
									(B)an order dismissing the case.
								(d)
							(1)The covered financial corporation or the Board may appeal to the court of appeals from an order
			 entered by the court under subsection (c)(2) not later than 1 hour after
			 the court enters such order, with notice only to the entities specified in
			 subsection (b)(1) and the Board. Such order shall be stayed pending such
			 appeal.
							(2)The appellate panel specified under section 298(c)(1) of title 28 for the judicial circuit in which
			 the case is pending shall hear the appeal under paragraph (1) within 12
			 hours of the filing of the notice of appeal under this subsection. The
			 standard of review shall be abuse of discretion. The appellate panel shall
			 enter an order determining the matter that is the subject of the appeal
			 not later than 14 hours after the notice of appeal is filed.
							(3)The court may not, on account of an appeal from an order for relief under section 1183(d)(1), delay
			 any proceeding under section 1185, except that the court shall not
			 authorize a transfer under section 1185 before the determination of the
			 appeal.
							(e)The members of the board of directors (or body performing similar functions) of a covered financial
			 company shall have no liability to shareholders, creditors or other
			 parties in interest for a good faith filing or consenting in good faith to
			 a petition with respect to a case under this subchapter, or for any
			 reasonable action taken in good faith in contemplation of or in connection
			 with such a petition or a transfer under section 1185 or section 1186,
			 whether prior to or after commencement of the case.
						(f)Counsel to the debtor or the Board shall provide, to the greatest extent practicable, sufficient
			 confidential notice to the Office of Court Services of the Administrative
			 Office of the United States Courts regarding the potential commencement of
			 a subchapter V case without disclosing the identity of the potential
			 debtor in order to allow such office to randomly designate and ensure the
			 ready availability of one of the bankruptcy judges designated under
			 section 298(b)(1) of title 28 to be available to preside over such
			 subchapter V case.
						1184.RegulatorsThe Board, the Securities Exchange Commission, the Office of the Comptroller of the Currency of the
			 Department of the Treasury, and the Federal Deposit Insurance Corporation
			 may raise and may appear and be heard on any issue in any case or
			 proceeding under this subchapter.
					1185.Special transfer of property of the estate
						(a)On request of the trustee or the Board, and after notice and a hearing that shall occur not less
			 than 24 hours after the order for relief, the court may order a transfer
			 under this section of property of the estate, and the assignment of
			 executory contracts, unexpired leases, and qualified financial contracts
			 of the debtor, to a bridge company. Upon the entry of an order approving
			 such transfer, any property transferred, and any executory contracts,
			 unexpired leases, and qualified financial contracts assigned under such
			 order shall no longer be property of the estate. Except as provided under
			 this section, the provisions of sections 363 and 365 shall apply to a
			 transfer and assignment under this section.
						(b)Unless the court orders otherwise, notice of a request for an order under subsection (a) shall
			 consist of electronic or telephonic notice of not less than 24 hours to—
							(1)the debtor;
							(2)the holders of the 20 largest secured claims against the debtor;
							(3)the holders of the 20 largest unsecured claims against the debtor;
							(4)counterparties to any debt, executory contract, unexpired lease, and qualified financial contract
			 requested to be transferred under this section;
							(5)the Board;
							(6)the Federal Deposit Insurance Corporation;
							(7)the Secretary of the Treasury and the Office of the Comptroller of the Currency of the Treasury;
							(8)the Securities and Exchange Commission;
							(9)the United States trustee or bankruptcy administrator; and
							(10)each primary financial regulatory agency, as defined in section 2(12) of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, with respect to any affiliate the
			 equity securities of which are proposed to be transferred under this
			 section.
							(c)The court may not order a transfer under this section unless the court determines, based upon a
			 preponderance of the evidence, that—
							(1)the transfer under this section is necessary to prevent serious adverse effects on financial
			 stability in the United States;
							(2)the transfer does not provide for the assumption of any capital structure debt by the bridge
			 company;
							(3)the transfer does not provide for the transfer to the bridge company of any property of the estate
			 that is subject to a lien securing a debt, executory contract, unexpired
			 lease or agreement of the debtor unless—
								(A)
									(i)the bridge company assumes such debt, executory contract, unexpired lease or agreement, including
			 any claims arising in respect thereof that would not be allowed secured
			 claims under section 506(a)(1) and after giving effect to such transfer,
			 such property remains subject to the lien securing such debt, executory
			 contract, unexpired lease or agreement; and
									(ii)the court has determined that assumption of such debt, executory contract, unexpired lease or
			 agreement by the bridge company is in the best interests of the estate; or
									(B)such property is being transferred to the bridge company in accordance with the provisions of
			 section 363;
								(4)the transfer does not provide for the assumption by the bridge company of any debt, executory
			 contract, unexpired lease or agreement of the debtor secured by a lien on
			 property in which the estate has an interest unless the transfer provides
			 for such property to be transferred to the bridge company in accordance
			 with paragraph (3)(A) of this subsection;
							(5)the transfer does not provide for the transfer of the equity of the debtor;
							(6)the party requesting the transfer under this subsection has demonstrated that the bridge company is
			 not likely to fail to meet the obligations of any debt, executory
			 contract, qualified financial contract, or unexpired lease assumed and
			 assigned to the bridge company;
							(7)the transfer provides for the transfer to a special trustee all of the equity securities in the
			 bridge company and appointment of a special trustee in accordance with
			 section 1186;
							(8)after giving effect to the transfer, adequate provision has been made for the fees, costs, and
			 expenses of the estate and special trustee; and
							(9)the bridge company will have governing documents, and initial directors and senior officers, that
			 are in the best interest of creditors and the estate.
							(d)Immediately before a transfer under the section, the bridge company that is the recipient of the
			 transfer shall—
							(1)not have any property, executory contracts, unexpired leases, or debts, other than any property
			 acquired or executory contracts, unexpired leases, or debts assumed when
			 acting as a transferee of a transfer under this section; and
							(2)have equity securities that are property of the estate, which may be sold or distributed in
			 accordance with this title.
							1186.Special trustee
						(a)
							(1)An order approving a transfer under section 1185 shall require the trustee to transfer to a
			 qualified and independent special trustee, who is appointed by the court,
			 all of the equity securities in the bridge company that is the recipient
			 of a transfer under section 1185 to hold in trust for the sole benefit of
			 the estate, subject to satisfaction of the special trustee’s fees, costs,
			 and expenses. The trust of which the special trustee is the trustee shall
			 be a newly formed trust governed by a trust agreement approved by the
			 court as in the best interests of the estate, and shall exist for the sole
			 purpose of holding and administering, and shall be permitted to dispose
			 of, the equity securities of the bridge company in accordance with the
			 trust agreement.
							(2)In connection with the hearing to approve a transfer under section 1185, the trustee shall confirm
			 to the court that the Board has been consulted regarding the identity of
			 the proposed special trustee and advise the court of the results of such
			 consultation.
							(b)The trust agreement governing the trust shall provide—
							(1)for the payment of the fees, costs, expenses, and indemnities of the special trustee from the
			 assets of the debtor’s estate;
							(2)that the special trustee provide—
								(A)quarterly reporting to the estate, which shall be filed with the court; and
								(B)information about the bridge company reasonably requested by a party in interest to prepare a
			 disclosure statement for a plan providing for distribution of any
			 securities of the bridge company if such information is necessary to
			 prepare such disclosure statement;
								(3)that for as long as the equity securities of the bridge company are held by the trust, the special
			 trustee shall file a notice with the court in connection with—
								(A)any change in a director or senior officer of the bridge company;
								(B)any modification to the governing documents of the bridge company; and
								(C)any material corporate action of the bridge company, including—
									(i)recapitalization;
									(ii)a material borrowing;
									(iii)termination of an intercompany debt or guarantee;
									(iv)a transfer of a substantial portion of the assets of the bridge company; or
									(v)the issuance or sale of any securities of the bridge company;
									(4)that any sale of any equity securities of the bridge company shall not be consummated until the
			 special trustee consults with the Federal Deposit Insurance Corporation
			 and the Board regarding such sale and discloses the results of such
			 consultation with the court;
							(5)that, subject to reserves for payments permitted under paragraph (1) provided for in the trust
			 agreement, the proceeds of the sale of any equity securities of the bridge
			 company by the special trustee be held in trust for the benefit of or
			 transferred to the estate;
							(6)the process and guidelines for the replacement of the special trustee; and
							(7)that the property held in trust by the special trustee is subject to distribution in accordance
			 with subsection (c).
							(c)
							(1)The special trustee shall distribute the assets held in trust—
								(A)if the court confirms a plan in the case, in accordance with the plan on the effective date of the
			 plan; or
								(B)if the case is converted to a case under chapter 7, as ordered by the court.
								(2)As soon as practicable after a final distribution under paragraph (1), the office of the special
			 trustee shall terminate, except as may be necessary to wind up and
			 conclude the business and financial affairs of the trust.
							(d)After a transfer to the special trustee under this section, the special trustee shall be subject
			 only to applicable nonbankruptcy law, and the actions and conduct of the
			 special trustee shall no longer be subject to approval by the court in the
			 case under this subchapter.
						1187.Temporary and supplemental automatic stay; assumed debt
						(a)
							(1)A petition filed under section 1183 operates as a stay, applicable to all entities, of the
			 termination, acceleration, or modification of any debt, contract, lease,
			 or agreement of the kind described in paragraph (2), or of any right or
			 obligation under any such debt, contract, lease, or agreement, solely
			 because of—
								(A)a default by the debtor under any such debt, contract, lease, or agreement; or
								(B)a provision in such debt, contract, lease, or agreement, or in applicable nonbankruptcy law, that
			 is conditioned on—
									(i)the insolvency or financial condition of the debtor at any time before the closing of the case;
									(ii)the commencement of a case under this title concerning the debtor;
									(iii)the appointment of or taking possession by a trustee in a case under this title concerning the
			 debtor or by a custodian before the commencement of the case; or
									(iv)a credit rating agency rating, or absence or withdrawal of a credit rating agency rating—
										(I)of the debtor at any time after the commencement of the case;
										(II)of an affiliate during the period from the commencement of the case until 48 hours after such order
			 is entered;
										(III)of the bridge company while the trustee or the special trustee is a direct or indirect beneficial
			 holder of more than 50 percent of the equity securities of—
											(aa)the bridge company; or
											(bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the
			 estate are transferred under section 1185; or
											(IV)of an affiliate while the trustee or the special trustee is a direct or indirect beneficial holder
			 of more than 50 percent of the equity securities of—
											(aa)the bridge company; or
											(bb)the affiliate, if all of the direct or indirect interests in the affiliate that are property of the
			 estate are transferred under section 1185.
											(2)A debt, contract, lease, or agreement described in this paragraph is—
								(A)any debt (other than capital structure debt), executory contract, or unexpired lease of the debtor
			 (other than a qualified financial contract);
								(B)any agreement under which the debtor issued or is obligated for debt (other than capital structure
			 debt);
								(C)any debt, executory contract, or unexpired lease of an affiliate (other than a qualified financial
			 contract); or
								(D)any agreement under which an affiliate issued or is obligated for debt.
								(3)The stay under this subsection terminates—
								(A)for the benefit of the debtor, upon the earliest of—
									(i)48 hours after the commencement of the case;
									(ii)assumption of the debt, contract, lease, or agreement by the bridge company under an order
			 authorizing a transfer under section 1185;
									(iii)a final order of the court denying the request for a transfer under section 1185; or
									(iv)the time the case is dismissed; and
									(B)for the benefit of an affiliate, upon the earliest of—
									(i)the entry of an order authorizing a transfer under section 1185 in which the direct or indirect
			 interests in the affiliate that are property of the estate are not
			 transferred under section 1185;
									(ii)a final order by the court denying the request for a transfer under section 1185;
									(iii)48 hours after the commencement of the case if the court has not ordered a transfer under section
			 1185; or
									(iv)the time the case is dismissed.
									(4)Subsections (d), (e), (f), and (g) of section 362 apply to a stay under this subsection.
							(b)A debt, executory contract (other than a qualified financial contract), or unexpired lease of the
			 debtor, or an agreement under which the debtor has issued or is obligated
			 for any debt, may be assumed by a bridge company in a transfer under
			 section 1185 notwithstanding any provision in an agreement or in
			 applicable nonbankruptcy law that—
							(1)prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement; or
							(2)accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or
			 modify, the debt, contract, lease, or agreement on account of—
								(A)the assignment of the debt, contract, lease, or agreement; or
								(B)a change in control of any party to the debt, contract, lease, or agreement.
								(c)
							(1)A debt, contract, lease, or agreement of the kind described in subparagraph (A) or (B) of
			 subsection (a)(2) may not be accelerated, terminated, or modified, and any
			 right or obligation under such debt, contract, lease, or agreement may not
			 be accelerated, terminated, or modified, as to the bridge company solely
			 because of a provision in the debt, contract, lease, or agreement or in
			 applicable nonbankruptcy law—
								(A)of the kind described in subsection (a)(1)(B) as applied to the debtor;
								(B)that prohibits, restricts, or conditions the assignment of the debt, contract, lease, or agreement;
			 or
								(C)that accelerates, terminates, or modifies, or permits a party other than the debtor to terminate or
			 modify, the debt, contract, lease or agreement on account of—
									(i)the assignment of the debt, contract, lease, or agreement; or
									(ii)a change in control of any party to the debt, contract, lease, or agreement.
									(2)If there is a default by the debtor under a provision other than the kind described in paragraph
			 (1) in a debt, contract, lease or agreement of the kind described in
			 subparagraph (A) or (B) of subsection (a)(2), the bridge company may
			 assume such debt, contract, lease, or agreement only if the bridge
			 company—
								(A)shall cure the default;
								(B)compensates, or provides adequate assurance in connection with a transfer under section 1185 that
			 the bridge company will promptly compensate, a party other than the debtor
			 to the debt, contract, lease, or agreement, for any actual pecuniary loss
			 to the party resulting from the default; and
								(C)provides adequate assurance in connection with a transfer under section 1185 of future performance
			 under the debt, contract, lease, or agreement, as determined by the court
			 under section 1185(c)(4).
								1188.Treatment of qualified financial contracts and affiliate contracts
						(a)Notwithstanding sections 362(b)(6), 362(b)(7), 362(b)(17), 362(b)(27), 362(o), 555, 556, 559, 560,
			 and 561, a petition filed under section 1183 operates as a stay, during
			 the period specified in section 1187(a)(3)(A), applicable to all entities,
			 of the exercise of a contractual right—
							(1)to cause the modification, liquidation, termination, or acceleration of a qualified financial
			 contract of the debtor or an affiliate;
							(2)to offset or net out any termination value, payment amount, or other transfer obligation arising
			 under or in connection with a qualified financial contract of the debtor
			 or an affiliate; or
							(3)under any security agreement or arrangement or other credit enhancement forming a part of or
			 related to a qualified financial contract of the debtor or an affiliate.
							(b)
							(1)During the period specified in section 1187(a)(3)(A), the trustee or the affiliate shall perform
			 all payment and delivery obligations under such qualified financial
			 contract of the debtor or the affiliate, as the case may be, that become
			 due after the commencement of the case. The stay provided under subsection
			 (a) terminates as to a qualified financial contract of the debtor or an
			 affiliate immediately upon the failure of the trustee or the affiliate, as
			 the case may be, to perform any such obligation during such period.
							(2)Any failure by a counterparty to any qualified financial contract of the debtor or any affiliate to
			 perform any payment or delivery obligation under such qualified financial
			 contract, including during the pendency of the stay provided under
			 subsection (a), shall constitute a breach of such qualified financial
			 contract by the counterparty.
							(c)Subject to the court’s approval, a qualified financial contract between an entity and the debtor
			 may be assigned to or assumed by the bridge company in a transfer under
			 section 1185 if and only if—
							(1)all qualified financial contracts between the entity and the debtor are assigned to and assumed by
			 the bridge company in the transfer under section 1185;
							(2)all claims of the entity against the debtor under any qualified financial contract between the
			 entity and the debtor (other than any claim that, under the terms of the
			 qualified financial contract, is subordinated to the claims of general
			 unsecured creditors) are assigned to and assumed by the bridge company;
							(3)all claims of the debtor against the entity under any qualified financial contract between the
			 entity and the debtor are assigned to and assumed by the bridge company;
			 and
							(4)all property securing or any other credit enhancement furnished by the debtor for any qualified
			 financial contract described in paragraph (1) or any claim described in
			 paragraph (2) or (3) under any qualified financial contract between the
			 entity and the debtor is assigned to and assumed by the bridge company.
							(d)Notwithstanding any provision of a qualified financial contract or of applicable nonbankruptcy law,
			 a qualified financial contract of the debtor that is assumed or assigned
			 in a transfer under section 1185 may not be accelerated, terminated, or
			 modified, after the entry of the order approving a transfer under section
			 1185, and any right or obligation under the qualified financial contract
			 may not be accelerated, terminated, or modified, after the entry of the
			 order approving a transfer under section 1185 solely because of a
			 condition described in section 1187(c)(1), other than a condition of the
			 kind specified in section 1187(b) that occurs after property of the estate
			 no longer includes a direct beneficial interest or an indirect beneficial
			 interest through the special trustee, in more than 50 percent of the
			 equity securities of the bridge company.
						(e)Notwithstanding any provision of any agreement or in applicable nonbankruptcy law, an agreement of
			 an affiliate (including an executory contract, an unexpired lease,
			 qualified financial contract, or an agreement under which the affiliate
			 issued or is obligated for debt) and any right or obligation under such
			 agreement may not be accelerated, terminated, or modified, solely because
			 of a condition described in section 1187(c)(1), other than a condition of
			 the kind specified in section 1187(b) that occurs after the bridge company
			 is no longer a direct or indirect beneficial holder of more than 50
			 percent of the equity securities of the affiliate, at any time after the
			 commencement of the case if—
							(1)all direct or indirect interests in the affiliate that are property of the estate are transferred
			 under section 1185 to the bridge company within the period specified in
			 subsection (a);
							(2)the bridge company assumes—
								(A)any guarantee or other credit enhancement issued by the debtor relating to the agreement of the
			 affiliate; and
								(B)any right of setoff, netting arrangement, or debt of the debtor that directly arises out of or
			 directly relates to the guarantee or credit enhancement; and
								(3)any property of the estate that directly serves as collateral for the guarantee or credit
			 enhancement is transferred to the bridge company.
							1189.Licenses, permits, and registrations
						(a)Notwithstanding any otherwise applicable nonbankruptcy law, if a request is made under section 1185
			 for a transfer of property of the estate, any Federal, State, or local
			 license, permit, or registration that the debtor or an affiliate had
			 immediately before the commencement of the case and that is proposed to be
			 transferred under section 1185 may not be accelerated, terminated, or
			 modified at any time after the request solely on account of—
							(1)the insolvency or financial condition of the debtor at any time before the closing of the case;
							(2)the commencement of a case under this title concerning the debtor;
							(3)the appointment of or taking possession by a trustee in a case under this title concerning the
			 debtor or by a custodian before the commencement of the case; or
							(4)a transfer under section 1185.
							(b)Notwithstanding any otherwise applicable nonbankruptcy law, any Federal, State, or local license,
			 permit, or registration that the debtor had immediately before the
			 commencement of the case that is included in a transfer under section 1185
			 shall be valid and all rights and obligations thereunder shall vest in the
			 bridge company.
						1190.Exemption from securities lawsFor purposes of section 1145, a security of the bridge company shall be deemed to be a security of
			 a successor to the debtor under a plan if the court approves the
			 disclosure statement for the plan as providing adequate information (as
			 defined in section 1125(a)) about the bridge company and the security.
					1191.Inapplicability of certain avoiding powersA transfer made or an obligation incurred by the debtor to an affiliate prior to or after the
			 commencement of the case, including any obligation released by the debtor
			 or the estate to or for the benefit of an affiliate, in contemplation of
			 or in connection with a transfer under section 1185 is not avoidable under
			 section 544, 547, 548(a)(1)(B), or 549, or under any similar nonbankruptcy
			 law.
					1192.Consideration of financial stabilityThe court may consider the effect that any decision in connection with this subchapter may have on
			 financial stability in the United States..
		4.Amendments to title 28, United States Code
			(a)Amendment to chapter 13Chapter 13 of title 28, United States Code, is amended by adding at the end the following:
				
					298.Judge for a case under subchapter V of chapter 11 of title 11
						(a)Notwithstanding section 295, the Chief Justice of the United States shall designate not fewer than
			 3 judges of the courts of appeals in not fewer than 4 circuits to serve on
			 an appellate panel to be available to hear an appeal under section 1183 of
			 title 11 in a case under such title concerning a covered financial
			 corporation. Appellate judges may request to be considered by the Chief
			 Justice of the United States for such designation.
						(b)
							(1)Notwithstanding section 295, the Chief Justice of the United States shall designate not fewer than
			 10 bankruptcy judges to be available to hear a case under subchapter V of
			 chapter 11 of title 11. Bankruptcy judges may request to be considered by
			 the Chief Justice of the United States for such designation.
							(2)Notwithstanding section 155, a case under subchapter V of chapter 11 of title 11 shall be heard
			 under section 157 by a bankruptcy judge designated under paragraph (1),
			 who shall be assigned to hear such case by the chief judge of the court of
			 appeals for the circuit embracing the district in which the case is
			 pending. To the greatest extent practicable, the approvals required under
			 section 155 should be obtained.
							(3)If the bankruptcy judge assigned to hear a case under paragraph (2) is not assigned to the district
			 in which the case is pending, the bankruptcy judge shall be temporarily
			 assigned to the district.
							(c)
							(1)The court of appeals shall have jurisdiction of appeals from all orders for relief and orders of
			 dismissal under section 1183 of title 11.
							(2)Notwithstanding section 295, in an appeal under paragraph (1) in a case under title 11 concerning a
			 covered financial corporation shall be heard by—
								(A)3 judges selected from the appellate panel designated under subsection (a); or
								(B)if the 3 judges of such panel are not immediately available to hear the case, 3 judges designated
			 under subsection (a) from another circuit and assigned by the Chief
			 Justice of the United States to hear the case.
								(3)If any of the judges of the appellate panel specified in paragraph (2) is not assigned to the
			 circuit in which the appeal is pending, the judges shall be temporarily
			 assigned to the circuit.
							(4)A case under subchapter V of chapter 11 of title 11, and all proceedings in the case, shall take
			 place in the district in which the case is pending.
							(d)In this section, the term covered financial corporation has the meaning given that term in section 101(9A) of title 11..
			(b)Amendment to section 1334Section 1334 of title 28, United States Code, is amended by adding at the end the following:
				
					(f)This section does not grant jurisdiction to the district court after a transfer pursuant to an
			 order under section 1185 of title 11 of any proceeding related to a
			 special trustee appointed, or to a bridge company formed, in connection
			 with a case under subchapter V of chapter 11 of title 11..
			(c)Technical and conforming amendmentThe table of sections for chapter 13 of title 28, United States Code, is amended by adding at the
			 end the following:
				
					
						298. Judge for a case under subchapter V of chapter 11 of title 11..
			
	Passed the House of Representatives December 1, 2014.Karen L. Haas,Clerk
